Exhibit 10.2

 

AMENDMENT NO. 2

TO

REGISTRATION RIGHTS AGREEMENT

 

AMENDMENT NO. 2 TO REGISTRATION RIGHTS AGREEMENT (this “Amendment”), dated as of
July 26, 2005, made among ITC^DeltaCom, Inc., a Delaware corporation (the
“Company”), and each person listed on the signature pages hereof under the
heading “WCAS Securityholders.”

 

WITNESSETH:

 

WHEREAS, pursuant to the Warrant Agreement, dated as of the date hereof, between
the Company and Mellon Investor Services LLC, as Warrant Agent, the Company has
issued or will issue to certain lenders to the Company (collectively, the “TCP
Securityholders”) on or after the date hereof warrants (the “Warrants”) to
purchase shares of (i) the 8% Series C Convertible Redeemable Preferred Stock,
par value $.01 per share, of the Company (the “Series C Preferred Stock”), and
(ii) the Common Stock, par value $0.01 per share, of the Company (the “Common
Stock”);

 

WHEREAS, as of the date hereof, the Company has entered into a registration
rights agreement (the “TCP Registration Rights Agreement”) among the Company and
the TCP Securityholders, pursuant to which the persons specified therein will be
entitled to certain shelf, demand and piggyback registration rights with respect
to the Warrants, the Series C Preferred Stock, the Common Stock and other
securities, as specified therein; and

 

WHEREAS, the parties to this Amendment wish to amend the Registration Rights
Agreement, dated as of October 6, 2003 and amended as of December 4, 2003 (the
“Agreement”), among the Company, the persons listed on the signature pages
hereof under the heading “WCAS Securityholders” and the other parties to such
agreement to facilitate the execution, delivery and performance of the TCP
Registration Rights Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

 

1. Effectiveness. This Amendment shall be effective as of the date hereof.

 

2. Definitions.

 

(a) Section 1 of the Agreement is hereby amended by adding, in the appropriate
alphabetical order, the following definitions to such Section 1:

 

“TCP Holder” means any holder of TCP Registrable Common Shares.

 

“TCP Registrable Securities” means, with respect to any offering hereunder, the
“Registrable Securities” (as defined in the TCP Registration Rights Agreement)
that the “Holders” (as defined in the TCP Registration Rights Agreement) are
entitled to request be included in such offering pursuant to the TCP
Registration Rights Agreement as in effect on the date hereof.



--------------------------------------------------------------------------------

“TCP Registration Rights Agreement” means the Registration Rights Agreement,
dated as of July 26, 2005, among the Company and the other Persons listed on the
signature pages thereof.

 

“Rule 144A Resale Shelf Registration” means a registration under the Securities
Act of convertible notes, preferred stock and/or warrants for resale of such
securities by the purchasers thereof acquired in an offering under the
Securities Act made to one or more nationally recognized investment banking
firms as initial purchasers for reoffering by such initial purchasers solely to
“qualified institutional buyers” (as defined in Rule 144A under the Securities
Act), to other institutional “accredited investors” (as defined in Rule
501(a)(1), (2), (3) or (7) under the Securities Act), or to investors outside
the United States in compliance with Regulation S under the Securities Act.

 

(b) The definitions of “Excluded Registration,” “Other Registrable Securities,”
“Series A Registrable Securities,” “Series A Registration Rights Agreement” and
“Warrants” set forth in Section 1 of the Agreement are hereby amended and
restated in their entirety to read as follows:

 

“Excluded Registration” means (i) a registration of Common Stock under the
Securities Act pursuant to a registration statement filed (a) on Form S-4 or
Form S-8 or any successor registration forms that may be adopted by the SEC or
(b) in connection with an exchange offer or an offering of securities solely to
existing stockholders of the Company or employees of the Company or its
subsidiaries, (ii) a Rule 144A Resale Shelf Registration or (iii) a registration
statement filed pursuant to Section 3 of the TCP Registration Rights Agreement.”

 

“Other Registrable Securities” means, with respect to any offering hereunder,
the securities that any Person is entitled to request be included in such
offering pursuant to any registration rights agreement other than this
Agreement, the Series A Registration Rights Agreement or the TCP Registration
Rights Agreement.”

 

“Series A Registrable Securities” means, with respect to any offering hereunder,
the “Registrable Securities” (as defined in the Series A Registration Rights
Agreement) that the Holders (as defined in the Series A Registration Rights
Agreement) are entitled to request be included in such offering pursuant to the
Series A Registration Rights Agreement.

 

“Series A Registration Rights Agreement” means the Registration Rights
Agreement, dated as of October 29, 2002, as amended and restated as of
October 6, 2003 and as further amended as of December 4, 2003 and July 26, 2005,
among the Company and the other Persons listed on the signature pages thereof.

 

“Warrants” means (i) the warrants to purchase shares of the Common Stock issued
pursuant to the Warrant Agreement and any warrants issued in exchange,
substitution or replacement thereof and (ii) the warrants to purchase shares of
the Common Stock issued pursuant to the Warrant Agreement, dated as of March 29,
2005, as amended from time to time, between the Company and Mellon Investor
Services LLC, as warrant agent thereunder, and any warrants issued in exchange,
substitution or replacement therefor.”

 

-2-



--------------------------------------------------------------------------------

3. Amendment to Section 2. Section 2 of the Agreement is hereby amended and
restated in its entirety to read as follows:

 

2. “Securities Subject to this Agreement. The Registrable Securities are the
sole securities entitled to the benefits of this Agreement. For the purposes of
this Agreement, Registrable Securities held by any Holder shall cease to be
Registrable Securities (and such Holder shall cease to have any registration
rights with respect to such securities under this Agreement) on the date and to
the extent that (a) a Registration Statement covering such Registrable
Securities has been declared effective under the Securities Act and such
Registrable Securities have been disposed of pursuant to such effective
Registration Statement, (b) such Registrable Securities have been sold or
transferred in accordance with the requirements of Rule 144, (c) such
Registrable Securities have been otherwise transferred or disposed of,
certificates therefor not bearing a legend restricting further transfer or
disposition thereof shall have been delivered by the Company and, at such time,
subsequent transfer or disposition of such securities shall not require
registration of such securities under the Securities Act, (d) all Registrable
Securities then owned by such Holder may be sold or transferred by such Holder
without holding period, volume or manner of offering limitations under the
Securities Act and the rules and regulations thereunder (assuming for this
purpose that all outstanding Warrants are exercised on a cashless exercise
basis), provided that such Registrable Securities, on an as-converted basis
assuming that all of such Registrable Securities that are convertible into or
exercisable for Common Stock are converted into or exercised for Common Stock,
do not exceed 2% of the total number of shares of Common Stock then outstanding,
(e) all Registrable Securities then owned by such Holder may be sold or
transferred by such Holder within any three-month period in accordance with the
requirements of Rule 144 (assuming for this purpose that all outstanding
Warrants are exercised on a cashless exercise basis) or (f) such Registrable
Securities have ceased to be outstanding.”

 

4. Underwritten Offerings. Notwithstanding the provisions of Section 3(c) or
Section 4(c) of the Agreement, the Plan of Distribution attached as Exhibit A to
the Agreement or any other provision of the Agreement, as amended by this
Amendment, each person listed on the signature pages hereof under the heading
“WCAS Securityholders” hereby irrevocably waives the right of the Holders to
demand an Underwritten Offering under the Shelf Registration Statement pursuant
to Section 4(c) or any other provision of the Agreement. All capitalized terms
used in this Section 4 and not defined in this Amendment shall have the meanings
given to such terms in the Agreement.

 

5. Demand Registrations. Section 4(e) of the Agreement is hereby amended and
restated in its entirety to read as follows:

 

“(e) Subject to Section 4(f), a registration requested pursuant to this
Section 4 shall not be deemed to be effected for purposes of this Section 4:
(i) if the Registration Statement for such registration has not been declared
effective by the SEC or become effective in accordance with the Securities Act
and the rules and

 

-3-



--------------------------------------------------------------------------------

regulations thereunder; (ii) in the case of a Registration Statement which does
not contemplate an Underwritten Offering, if such Registration Statement does
not remain effective for at least 120 days (or such shorter period that will
terminate when all Registrable Securities covered by such Registration Statement
have been sold or withdrawn); (iii) in the case of a Registration Statement
which contemplates an Underwritten Offering, if (A) such Registration Statement
does not remain effective for at least 120 days plus such longer period (not to
exceed 90 days after the 120th day) as, in the opinion of counsel for the
underwriter or underwriters, is required by law for the delivery of a Prospectus
in connection with the sale of Registrable Securities by an underwriter or
dealer, or (B) the conditions to closing specified in the applicable
underwriting agreement are not satisfied by reason of a violation or breach of
such underwriting agreement or this Agreement by the Company; or (iv) if, as a
result of a determination made by the lead managing underwriter or (if the
offering shall not be an Underwritten Offering) the Holders pursuant to
Section 6(a), the Holders shall not be entitled to include at least 75% of the
Registrable Securities that such Holders requested pursuant to Section 4(a) to
be so included in such registration (calculated on an as-converted basis,
assuming that all Registrable Securities requested for inclusion in such
registration that are convertible into or exercisable for Common Stock are
converted into or exercised for Common Stock).”

 

6. Cutbacks. Section 6 of the Agreement is hereby amended and restated in its
entirety to read as follows:

 

“6. Cutbacks.

 

(a) Offerings by the Holders, the Series A Preferred Stockholders or the TCP
Holders. In connection with any offering covered by a Registration Statement
filed pursuant to Section 4 of this Agreement, Section 4 of the Series A
Registration Rights Agreement or Section 4 of the TCP Registration Rights
Agreement, if the lead managing underwriter or (if the offering shall not be an
Underwritten Offering) the Holders, the Series A Preferred Stockholders or the
TCP Holders who have exercised a demand registration to initiate such offering
give written notice (a “Cutback Notice”) to the Company (it being understood
that the Company shall as soon as reasonably practicable deliver copies of any
such notice that has not been made by the Holders to all Holders who have
requested to include Registrable Securities in such offering) that, in its or
their reasonable and good faith opinion, the Registrable Securities, the Series
A Registrable Securities and the TCP Registrable Securities requested to be
included in such offering exceed the number which can be sold in such offering
without being likely to have a significant adverse effect on the offering price,
timing or distribution of the class of securities offered, on the market for the
securities offered or on the market for the Common Stock (an “Adverse Offering
Effect”), then the Company shall include in such offering only the number of
Registrable Securities, Series A Registrable Securities and TCP Registrable
Securities which, in the good faith opinion of such underwriter or (if the
offering shall not be an Underwritten Offering) the Holders, the Series A
Preferred Stockholders or the TCP Holders who have exercised a demand
registration to initiate such offering, as the case may be, can be included
without having an Adverse Offering Effect. In such event, the shares of Common
Stock and other securities to be included in such offering shall consist of
(i) first, all of the Registrable Securities

 

-4-



--------------------------------------------------------------------------------

that the Holders propose to sell pursuant to Section 4 or 5, all of the Series A
Registrable Securities that the Series A Preferred Stockholders propose to sell
pursuant to Section 4 or 5 of the Series A Registration Rights Agreement and all
of the TCP Registrable Securities that the TCP Holders propose to sell pursuant
to Section 4 or 5 of the TCP Registration Rights Agreement (with any reduction
in such number being allocated among the Holders, the Series A Preferred
Stockholders and the TCP Holders pro-rata based on the number, as of the date of
delivery of the first Cutback Notice delivered to the Holders, the Series A
Preferred Stockholders and the TCP Holders in connection with such offering, of
shares of Common Stock represented by the Registrable Securities, the Series A
Registrable Securities or the TCP Registrable Securities, as the case may be,
requested by the Holders, the Series A Preferred Stockholders and the TCP
Holders to be included in such offering, calculated on an as-converted basis
assuming that all of the Registrable Securities of the Holders, all of the
Series A Registrable Securities of the Series A Preferred Stockholders and all
of the TCP Registrable Securities of the TCP Holders requested to be so included
that are convertible into or exercisable for Common Stock are converted into or
exercised for Common Stock as of such date), (ii) second, the number, if any, of
shares of Common Stock or other securities the Company proposes to sell for its
own account that, in the reasonable and good faith opinion of such lead managing
underwriter or (if the offering shall not be an Underwritten Offering) the
Holders, the Series A Preferred Stockholders or the TCP Holders who have
exercised a demand registration to initiate such offering can be sold without
having an Adverse Offering Effect, and (iii) third, the number, if any, of other
shares of Common Stock and other securities requested to be included in such
offering that, in the reasonable and good faith opinion of such lead managing
underwriter or (if the offering shall not be an Underwritten Offering) the
Holders, the Series A Preferred Stockholders or the TCP Holders who have
exercised a demand registration to initiate such offering can be sold without
having an Adverse Offering Effect, such other shares of Common Stock and other
securities to be allocated among the holders thereof who have requested that
their shares and other securities be so included in accordance with the
provisions of their registration rights agreements with the Company.

 

(b) Offerings by the Company. Each Holder wishing to include Registrable
Securities pursuant to Section 5(a) in any offering covered by a Registration
Statement filed by the Company relating to a public offering of Common Stock or
other securities for its own account (other than in connection with an Excluded
Registration) shall have the right to include such Registrable Securities in any
such offering only to the extent that the inclusion of such Registrable
Securities shall not reduce the number of shares of Common Stock or other
securities to be offered and sold therein by the Company for its own account. In
connection with the inclusion of Registrable Securities pursuant to Section 5(a)
in any such offering by the Company, if the lead managing underwriter in an
Underwritten Offering delivers a Cutback Notice to the Company (it being
understood that the Company shall as soon as reasonably practicable deliver
copies of any such notice to all Holders who have requested to include
Registrable Securities in such offering) or (if the offering shall not be an
Underwritten Offering) the Company delivers a Cutback Notice to the Holders,
then the Company shall include in such offering, in addition to the securities
the Company proposes to sell for its own account, only the aggregate number of
securities that, in the reasonable and good faith opinion of such lead managing

 

-5-



--------------------------------------------------------------------------------

underwriter or (if the offering shall not be an Underwritten Offering) the
Company, can be included without having an Adverse Offering Effect. Such
aggregate number of securities to be included in such offering shall be
allocated on a pro rata basis among (i) the Holders who have requested
Registrable Securities be so included, (ii) the Series A Preferred Stockholders
who have requested Series A Registrable Securities be so included and (iii) the
TCP Holders who have requested TCP Registrable Securities be so included, based
on the number, as of the date of delivery of the first Cutback Notice delivered
to the Holders, the Series A Preferred Stockholders and the TCP Holders in
connection with such offering, of shares of Common Stock represented by the
Registrable Securities, the Series A Registrable Securities or the TCP
Registrable Securities, as the case may be, requested by the Holders, the
Series A Preferred Stockholders and the TCP Holders to be included in such
offering, calculated on an as-converted basis assuming that all of the
Registrable Securities of the Holders, all of the Series A Registrable
Securities of the Series A Preferred Stockholders and all of the TCP Registrable
Securities of the TCP Holders requested to be so included that are convertible
into or exercisable for Common Stock are converted into or exercised for Common
Stock as of such date. No other securities shall be included in such offering
except to the extent that, in the reasonable and good faith opinion of such lead
managing underwriter or (if the offering shall not be an Underwritten Offering)
the Company, such securities can be included without having an Adverse Offering
Effect.

 

(c) Other Offerings In connection with any offering described in Section 5(a),
other than an offering covered by a Registration Statement filed pursuant to
Section 4 of this Agreement, Section 4 of the Series A Registration Rights
Agreement or Section 4 of the TCP Registration Rights Agreement, or an offering
by the Company for its own account, if the lead managing underwriter (if the
offering shall be an Underwritten Offering) or the Initiating Securityholder (if
the offering shall not be an Underwritten Offering) delivers a Cutback Notice to
Company (it being understood that the Company shall as soon as reasonably
practicable deliver copies of any such notice to all Holders who have requested
to include Registrable Securities in such offering), then the Company shall
include in such offering only the number of Registrable Securities, Series A
Registrable Securities, TCP Registrable Securities and Other Registrable
Securities which, in the good faith opinion of such underwriter or the
Initiating Securityholders, as the case may be, can be included without having
an Adverse Offering Effect. In such event, the shares of Common Stock and other
securities to be included in such offering shall consist of (i) first, all of
the Registrable Securities that the Holders propose to sell pursuant to
Section 5, all of the Series A Registrable Securities that the Series A
Preferred Stockholders propose to sell pursuant to Section 5 of the Series A
Registration Rights Agreement, all of the TCP Registrable Securities that the
TCP Holders propose to sell pursuant to Section 5 of the TCP Registration Rights
Agreement and all Other Registrable Securities that the Initiating
Securityholders propose to sell (with any reduction in such number being
allocated pro-rata based on the number, as of the date of delivery of the first
Cutback Notice delivered to the Holders, the Series A Preferred Stockholders and
the TCP Holders in connection with such offering, of shares of Common Stock
represented by the Registrable Securities, the Series A Registrable Securities
or the TCP Registrable Securities, as the case may be, requested by the Holders,
the Series A Preferred Stockholders and the TCP Holders to be included in

 

-6-



--------------------------------------------------------------------------------

such offering, calculated on an as-converted basis assuming that all of the
Registrable Securities of the Holders, all of the Series A Registrable
Securities of the Series A Preferred Stockholders and all of the TCP Registrable
Securities of the TCP Holders requested to be so included that are convertible
into or exercisable for Common Stock are converted into or exercised for Common
Stock as of such date), (ii) second, the number, if any, of shares of Common
Stock or other securities the Company proposes to sell for its own account that,
in the reasonable and good faith opinion of such lead managing underwriter or
the Initiating Securityholders, as applicable, can be sold without having an
Adverse Offering Effect, and (iii) third, the number, if any, of other shares of
Common Stock and other securities requested to be included in such offering
that, in the reasonable and good faith opinion of such lead managing underwriter
or the Initiating Securityholders, as applicable, can be sold without having an
Adverse Offering Effect, such other shares of Common Stock and other securities
to be allocated among the holders thereof who have requested that their shares
and other securities be so included in accordance with the provisions of their
registration rights agreements with the Company.”

 

7. Reports Under the Exchange Act. Section 14 of the Agreement is hereby amended
and replaced in its entirety to read as follows:

 

“14. Reports Under the Exchange Act. For so long as any Registrable Securities
remain outstanding, the Company shall use best efforts (a) to file with the SEC
in a timely manner all reports required to be filed by the Company pursuant to
Section 13 or 15(d) of the Exchange Act and (b) to comply with all rules and
regulations of the SEC applicable in connection with the use of Rule 144 and to
take such other actions and furnish any Holder with such information as such
Holder may reasonably request in order to avail itself of Rule 144 or any other
rule or regulation of the SEC allowing such Holder to sell any Registrable
Securities without registration.”

 

8. No Inconsistent Agreements; Most Favorable Provisions. Section 15 of the
Agreement is hereby amended and replaced in its entirety to read as follows:

 

“15. No Inconsistent Agreements; Most Favorable Provisions. The Company is not
currently a party to, and after the date hereof shall not enter into, any
agreement which is inconsistent with the rights granted to the Holders of
Registrable Securities by this Agreement. The Holders agree for purposes of this
Section 15 that (i) the Series A Registration Rights Agreement, as amended as of
the date hereof by Amendment No. 1 and Amendment No. 2 thereto, and (ii) the TCP
Registration Rights Agreement in the form attached hereto as Exhibit A are not
inconsistent with the rights of the Holders hereunder. If the Company shall
(A) further amend the Series A Registration Rights Agreement, (B) amend the TCP
Registration Rights Agreement or (C) enter into any agreement after the date
hereof with any other Person, in each case, pursuant to which the Series A
Preferred Stockholders under the Series A Registration Rights Agreement, the TCP
Holders under the TCP Registration Rights Agreement or such other Person under
such other agreement, as the case may be, shall have registration rights with
respect to any security of the Company that are materially more favorable to the
Series A Preferred Stockholders, the TCP Holders or such other Person, as the
case may be, than those set forth in this

 

-7-



--------------------------------------------------------------------------------

Agreement, this Agreement shall thereupon, and without any further action on the
part of any Holder or the Company, be deemed to be, and shall be, automatically
amended to provide such materially more favorable rights to the Holders.
Notwithstanding the foregoing provisions of this Section 15, this Section 15
shall not apply to, and shall not provide the Holders with any rights with
respect to, any agreement relating to a Rule 144A Resale Shelf Registration.”

 

9. Assignment of Registration Rights. The first two sentences of Section 16 of
the Agreement are hereby amended and replaced in their entirety to read as
follows:

 

“The right to cause the Company to register Registrable Securities pursuant to
this Agreement may be assigned (but only with all related obligations hereunder)
by any Holder in connection with a transfer of such Registrable Securities to
any transferee who, immediately following such transfer, holds at least 5% of
then-outstanding Registrable Securities (calculated on an as-converted basis,
assuming that all outstanding Registrable Securities that are convertible into
or exercisable for Common Stock are converted into or exercised for Common
Stock); provided that, as a condition to the effectiveness of such assignment,
such transferee shall be required to execute a counterpart of this Agreement and
each amendment to this Agreement; and provided further, that the foregoing 5%
ownership condition shall not apply to any transfer of Registrable Securities by
a Holder to any transferee who is an Affiliate of such Holder immediately prior
to such transfer. Upon such transferee’s execution of such counterparts, such
transferee shall be deemed to be a Holder for all purposes of this Agreement and
shall be entitled to the benefits of, and shall be subject to the restrictions
contained in, this Agreement, as amended from time to time, as a Holder
hereunder to the same extent as if such transferee had originally been included
in the definition of a Holder and had originally been a party hereto.”

 

10. Miscellaneous. This Amendment shall not constitute an amendment or
modification of any provision of the Agreement not expressly referred to herein.
Except as expressly set forth in this Amendment, the terms, provisions and
conditions of the Agreement shall remain unchanged and in full force and effect.
This Amendment may be executed in counterparts, all of which shall together
constitute a single agreement.

 

11. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

[signature pages follow]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth in the first paragraph hereof.

 

COMPANY: ITC^DELTACOM, INC. By:  

/s/ Richard E. Fish, Jr.

--------------------------------------------------------------------------------

Name:   Richard E. Fish, Jr. Title:   Chief Financial Officer

[signatures of WCAS Securityholders on

following pages]

 

-9-



--------------------------------------------------------------------------------

WCAS SECURITYHOLDERS:

WCAS CAPITAL PARTNERS III, L.P.

By:

 

WCAS CP III Associates L.L.C.,

General Partner

By:

 

/s/ Jonathan M. Rather

--------------------------------------------------------------------------------

Name:

 

Jonathan M. Rather

Title:

 

Managing Member

WELSH, CARSON, ANDERSON & STOWE VIII, L.P.

By:

 

WCAS VIII Associates LLC, General

Partner

By:

 

/s/ Jonathan M. Rather

--------------------------------------------------------------------------------

Name:

 

Jonathan M. Rather

Title:

 

Managing Member

WCAS INFORMATION PARTNERS, L.P.

By:

 

WCAS Info Partners,

General Partner

By:

 

/s/ Jonathan M. Rather

--------------------------------------------------------------------------------

Name:

 

Jonathan M. Rather

Title:

 

Attorney-in-fact

 

-10-



--------------------------------------------------------------------------------

Individual investors and trusts:

By:

 

/s/ Jonathan M. Rather

--------------------------------------------------------------------------------

   

Jonathan M. Rather, as Attorney-in-fact

for the individual investors listed below:

   

Patrick J. Welsh

Russell L. Carson

Bruce K. Anderson

Andrew M. Paul

Thomas E. McInerney

Robert A. Minicucci

Anthony J. de Nicola

Paul B. Queally

D. Scott Mackesy

Sanjay Swani

James Matthews

Laura VanBuren

Sean Traynor

John Almeida

Eric J. Lee

Jonathan M. Rather

IRA – f/b/o James Matthews

IRA f/b/o Jonathan M. Rather

 

Address of each of the WCAS Securityholders

Welsh, Carson, Anderson & Stowe

320 Park Avenue, Suite 2500

New York, NY 10022

 

-11-